DETAILED ACTION
Election/Restrictions
In Applicant’s response filed 9/9/2022, Applicant elected the species of figures 3A-3B.  None of the claims read on the species of figures 3A-3B.  The species of figures 3A-3B do not include a rear body and a coupler rotatably engaged with the rear body, as claimed in claim 1.
The examiner notes that Applicant has not identified the claims encompassing the elected species or grouping of patentably indistinct species as required.
This application contains claims directed to the following patentably distinct species:
1) the species of figures 1A-1C;
2) the species of figure 4;
3) the species of figure 5;
4) the species of figure 6;
5) the species of figure 7;
6) the species of figure 8;
7) the species of figure 9;
8) the species of figure 10;
9) the species of figure 11;
10) the species of figure 12;
11) the species of figures 13A -13C;
12) the species of figure 14;
13) the species of figure 15;
14) the species of figure 16;
15) the species of figure 17;
16) the species of figure 18;
17) the species of figure 19;
18) the species of figure 20;
19) the species of figure 21;
20) the species of figure 22A;
21) the species of figure 22B;
22) the species of figure 22C;
23) the species of figure 23A-23B;

To the extent that applicant has disclosed various substructures of a cable connector assembly, applicant must select one species of cable connector assembly including one species of each of the various substructures, such as one species of coupler and one species of retainer, where the substructures are disclosed as combinable into one species of cable connector assembly.
The species are independent or distinct because they have different structures and operated in different ways. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because the various species require different keyword searches and the various species have a burdensome number of differing features that necessitate frequent and excessive referrals to the figures during searching to compare the various differing features to the comparable features of the prior art. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS N GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached Monday – Friday 8:00AM – 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSS N GUSHI/             Primary Examiner, Art Unit 2833